                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

CLARENCE JAVON DAVISON,

     Petitioner,             Civil No. 2:18-CV-12915
                             HONORABLE DENISE PAGE HOOD
v.                           CHIEF UNITED STATES DISTRICT JUDGE

GREG SKIPPER,

     Respondent,
____________________________________/

ORDER RE-ASSIGNING PETITION FOR WRIT OF HABEAS CORPUS
AS A COMPANION CASE TO CASE # 2:17-CV-12125, DIRECTING THE
CLERK OF THE COURT TO RE-FILE THE PLEADINGS IN THIS CASE
   UNDER CASE DOCKET # 2:17-CV-12125, AND DISMISSING AS
  DUPLICATIVE THE PETITION FOR WRIT OF HABEAS CORPUS

     This matter is before the Court on a pro se petition for writ of habeas

corpus brought by Clarence Javon Davison, (“petitioner”), pursuant to 28

U.S.C. § 2254, in which he challenges his conviction for assault with intent

to commit murder and assault by strangulation. Petitioner previously filed a

petition for writ of habeas corpus before Judge Terrence G. Berg of this

district, which challenged the same conviction. The petition was held in

abeyance while petitioner completed the appeal from his re-sentencing.

See Davison v. Harry, No. 2:17-CV-12125, 2017 WL 6539051 (E.D. Mich.

Dec. 21, 2017).

                                      1
      Petitioner now filed the instant petition, in which he again seeks

habeas relief from the convictions that he challenged in the petition before

Judge Berg.

      For the reasons stated below, the Court orders that petitioner’s

application for writ of habeas corpus be re-assigned to Judge Berg as a

companion case to petitioner’s previously filed habeas petition. The Court

will further order that the pleadings filed in this case be re-filed by the Clerk

of the Court under Case Docket # 2:17-CV-12125. The Court dismisses

the current petition as duplicative of the previously filed habeas application.

      Eastern District of Michigan Local Rule 83.11 governs the

re-assignment of companion cases, stating that “[c]ompanion cases are

those in which it appears that: (i) substantially similar evidence will be

offered at trial, or (ii) the same or related parties are present, and the cases

arise out of the same transaction or occurrence.” U.S. Dist.Ct. Rules, E.D.

Mich. LR 83.11(b)(7). See also Sims-Eiland v. Detroit Bd. of Educ., 184

F.R.D. 268, 269, n. 1 (E.D. Mich. 1999). Additionally, U.S. Dist.Ct. Rules,

E.D. Mich. LR 83.11(b)(5) states that: “Successive habeas corpus petitions

challenging the same conviction or sentence regardless of grounds

asserted shall be assigned to the Judge to whom the original petition was


                                        2
assigned or to the Judge who is appointed to fill the vacancy of that Judge.”

Finally, in the interests of time and judicial economy, petitioner’s two

habeas applications should be consolidated into one action pursuant to

Fed.R.Civ. P. 42. See Bernal v. Helman, 958 F. Supp. 349, 351-52 (N.D.

Ill. 1997).

      The Court will also dismiss the current petition as duplicative of the

previously filed habeas petition. A suit is duplicative, and thus subject to

dismissal, if the claims, parties, and available relief do not significantly

differ between the two actions. See Barapind v. Reno, 72 F. Supp. 2d

1132, 1145 (E.D. Cal. 1999)(internal citations omitted). Petitioner’s current

habeas petition is subject to dismissal as being duplicative of his first

habeas petition, because both cases seek the same relief. Id. See also

Davis v. U.S. Parole Com’n, 870 F. 2d 657 (Table), No. 1989 WL 25837, *

1 (6th Cir. Mar. 7, 1989)(district court can properly dismiss a habeas

petition as being duplicative of a pending habeas petition, where the district

court finds that the instant petition is essentially the same as the earlier

petition); Nye v. Booker, No. 07-CV-12890, 2007 WL 2318750, * 1 (E.D.

Mich. Aug. 9, 2007)(same).

      IT IS HEREBY ORDERED THAT:


                                        3
      (1) the Clerk of the Court shall close Case # 2:18-CV-12915 and
      re-assign this case to Judge Terrence G, Berg of the United
      States District Court for the Eastern District of Michigan as a
      companion case to Davison v. Harry, U.S.D.C. No. 2:17-CV-
      12125.

      (2) the Clerk of Court shall re-file in Case Docket # 2:17-12125,
      docket entry 1 from Case Docket # 2:18-12915.


                          S/Denise Page Hood
                          Denise Page Hood
                          United States District Judge

Dated: October 18, 2018

I hereby certify that a copy of the foregoing document was served upon counsel of
record on October 18, 2018, by electronic and/or ordinary mail.

                          S/LaShawn R. Saulsberry
                          Case Manager




                                         4
